Title: To James Madison from Gabriel Christie, 5 January 1803 (Abstract)
From: Christie, Gabriel
To: Madison, James


5 January 1803, Annapolis. Requests postponement of his son’s appointment as consul for Madeira until after the son’s anticipated return from London in March. Wishes to withdraw the application if an appointment is required before then.
 

   
   RC (DLC). 1 p. Misdated 1802 by Christie and printed under that date in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:369. Correct date determined by comparison with Christie to JM, 20 Mar. and 14 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:52–53, 128–29). For the appointment of Marien Lamar as consul at Madeira, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:68 n. 1.


